Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 29, 2019. 

Amendments
           Applicant's response and amendments, filed August 29, 2019, to the prior Office Action is acknowledged. Applicant has cancelled Claims 18-21, and amended Claims 2, 5-12, 15-17, 22, and 24-25. 
	Claims 1-17 and 22-25 are pending and under examination. 

Priority
This application is a 371 of PCT/US2018/020470 filed on March 1, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/469,642 filed on March 10, 2017 and 62/465,649 filed on March 1, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on June 2, 2020 that has been considered. 
The information disclosure statement filed June 2, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is 
NPL citation(s) 79 has been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Chung et al (Invest. Ophthalmol. & Vis. Sci. 54(15): ARVO Annual Meeting Abstract, 2710, 2013); and 
Lewis et al (WO 16/019364; published February 4, 2016). 
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).



Drawings
1. 	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: 
a) the provided drawings are poorly scanned documents comprising shaded text and small font, essentially rendering the text illegible. See, for example, Figure 1E, 3A-F, 5C-D, 6A-E, 8A, 10, and 11A; and 
	b) Figures (1G-I, 5A, 6B-E, 10, and 12A, D, E) are color images (e.g. Figure 5A legend, “rhodopsin (red)”, yet no color drawings are provided with the instant application. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
2. 	The disclosure is objected to because of the following informalities: the Sequence Listing <223> identifier table (pg 62) fails to disclose that which is encoded by SEQ ID NO’s 3,and 8-15. See, in contrast, provisional application 62/465,649 (pg 52, Sequence Listing Summary) and provisional application 62/469,642 (pg 53, Sequence Listing Summary), for example.
Appropriate correction is required.

Allowable Subject Matter
3. 	Claims 1-2 are allowed.
4. 	Claim 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5. 	The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-2, 5, and 15 are directed to a codon-optimized nucleic acid sequence of SEQ ID NO:3 encoding human Lebercilin (syn. LCA5). 
Robert-Nicoud et al (U.S. 2010/0004323) is considered closest relevant prior art for having taught/disclosed codon-optimized nucleic acid sequence [0114] encoding human Lebercilin (syn. LCA5) [0032, 120]. 
However, Robert-Nicoud et al do not teach/disclose SEQ ID NO:3.
SEQ ID NO:3 is free of the prior art. 

With respect to Claim 15, in addition to SEQ ID NO:3, the claim also recites wherein the promoter is SEQ ID NO: 10, which encodes the art-recognized chicken beta-actin promoter present in the art-recognized CMV enhancer/chicken beta-actin hybrid enhancer/promoter element. Bennett et al (U.S. 2014/0087444; Applicant’s own prior art) disclosed rAAV vectors comprising a chimeric CMV enhancer/chicken beta-actin promoter and chicken beta-actin intron, wherein:

said chicken beta-actin intron comprises nucleotides 824-1795 of SEQ ID NO:8 
(search results available in SCORE).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. 	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 6 recites the broad recitation “an AAV7 capsid, or variant thereof”, and the claim also recites “an AAV7m8 or variant thereof” which is the narrower statement of the range/limitation. 
Claim 6 recites the broad recitation “or variant thereof”, e.g. “an AAV9 capsid, or variant thereof”, and the claim also recites AAV8, AAV7, AAV6, AAV5, AAV4, AAV3, AAV2, and AAV1, and variants thereof, which are narrower statements of the range/limitation. The instant specification fails to disclose, for example, a variant of AAV9 that does not encompass, e.g. “AAV6, and variants thereof”.

Appropriate correction is required. 

7. 	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the action-taking step(s) by which the subject is to be treated with the rAAV. 
The claim does not positively recite an actual method step. Rather, the claims merely recite an intended use of the rAAV composition. Since the claim does not set forth the necessary steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) ( claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See MPEP §2173.05(p) and §2173.05(q).
Appropriate correction is required. See Claim 24, for example. 

8. 	Claim(s) 22-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method of treating a subject having LCA, the method comprising the step of administering an rAAV vector encoding LCA5 transgene, thereby restoring visual function in the subject. 

Claim 23 recites a rAAV dosage of about 1x10^9 to about 1x10^13 vector genomes per eye, but does not actually recite an action-taking step of administering the rAAV vector to the eye. 
Claim 25 recites a rAAV dosage of about 1x10^9 to about 1x10^13 in a volume of at least 150 microliters, but, like Claim 23, does not require said rAAV dosage and volume to be administered to the eye. 
The claims are broad for reasonably encompassing administration routes other than the subretinal or intravitreal administration recited in Claim 24, to wit, intravascular, intravenous, topical, subcutaneous, intradermal, or intramuscular administration (specification pg 27, lines 22-33).
The claims are broad for reasonably encompassing a multitude of rAAV capsid serotypes, including AAV9, AAV8, AV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof (pg 18, lines 4-9).
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification generically discloses the rAAV vector may be administered at a dosage of 1x10^9 to 1x10^15 genome copies (pg 31, lines 10-11) and 1x10^7 to 1x10^15 vector genomes per eye (pg 32, line 19). The specification discloses the volume of the carrier may be a volume of 25 to about 1000 microliters (pg 33, line 15).

The specification fails to disclose, for example, intradermal administration of 1x10^9 rAAV particles so as to necessarily and predictably achieve a real-world, clinically meaningful treatment of LCA in a subject, thereby restoring visual function. 
The specification fails to disclose, for example, intravenous administration of 1x10^9 rAAV vector genomes, or even 1x10^13 vector genomes, so as to necessarily and predictably achieve, in each eye, at least 1x10^9 vector genomes, and thereby yielding a real-world, clinically meaningful treatment of LCA in a subject, thereby restoring visual function. 
The specification fails to disclose, for example, intramuscular administration of an undisclosed dosage and/or volume of rAAV vector genomes so as to necessarily and predictably achieve, in each eye, at least 1x10^9 vector genomes to about 1x10^13 vector genomes, and thereby yielding a real-world, clinically meaningful treatment of LCA in a subject, thereby restoring visual function. 
Rather, the working example(s) disclose “Subretinal injections” (pg 43, line 1) and “Intravitreal injections” (pg 43, line 5). See also Table 1.

Acland et al (U.S. 2004/0022766) is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031]. 
Acland et al disclosed [0057] “[T]he use of subretinal injection as the route of delivery is a critical component of this method, as intravitreal administration does not enable the same therapeutic effects. The vector and carrier cannot diffuse across the multiple cell layers in the retina to reach the RPE, when intravitreal injection is used. Similarly, intravenous delivery is unacceptable because the material does not penetrate the blood-brain (blood-retina) barrier. 

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of rAAV administration routes, volumes and dosages so as to necessarily and predictably achieve, in each eye, at least 1x10^9 vector genomes to about 1x10^13 vector genomes, and thereby yielding a real-world, clinically meaningful treatment of LCA in a subject, thereby restoring visual function, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

9. 	Claims 22-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject having LCA comprising the step of administering subretinally or intravitreally at least 1x10^9 vector genomes per eye of an rAAV comprising a promoter operably linked to a nucleic acid sequence encoding a human Lebercilin, does not reasonably provide enablement for a method of treatment that does not comprise an action-taking step of administering said rAAV vector to the subject, nor the breadth of the contemplated administration routes so as to necessarily and predictably achieve a real-world, clinically meaningful treatment of LCA in a subject, thereby restoring visual function. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
The claims are directed to a method of treating a subject having LCA, the method comprising the step of administering an rAAV vector encoding LCA5 transgene, thereby restoring visual function in the subject. 
Claim 22 does not actually recite an action-taking step of administering the rAAV vector to the subject. 
Claim 23 recites a rAAV dosage of about 1x10^9 to about 1x10^13 vector genomes per eye, but does not actually recite an action-taking step of administering the rAAV vector to the eye. 
Claim 25 recites a rAAV dosage of about 1x10^9 to about 1x10^13 in a volume of at least 150 microliters, but, like Claim 23, does not require said rAAV dosage and volume to be administered to the eye. Instantly recited dosage is directed to rAAV virion particles, including empty virions, and is not directed to the dosage of the therapeutic rAAV vector genomes comprising the LCA5 transgene (contrast with Claim 23).
The claims are broad for reasonably encompassing administration routes other than the subretinal or intravitreal administration recited in Claim 24, to wit, intravascular, intravenous, topical, subcutaneous, intradermal, or intramuscular administration (specification pg 27, lines 22-33).


The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
	Considering the mode of administration, the specification simply requires administration of the AAV to the subject by any means. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy.  
	At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the nucleic acid is broadly stated as being administered to a patient. The lack of guidance exacerbates the highly unpredictable field of gene therapy and the method of delivery of polynucleotides is highly unpredictable to date. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. Fumoto et al (INTECH, Novel Gene Therapy Approaches, pg 3-31; editors Wei and Good, publisher Books on Demand, 2013) details these obstacles wherein direct injection is to date the best procedure (pg 11, Table 3, Figure 3, “Direct injection of rAAV vector…exhibited faster and stronger transgene expression than intravenous and intraportal injections”). To date, no single mode of gene transfer has provided a  When considering AAV therapy, there are many obstacles to its use systemically- host cell immune response which leads to toxicity (Daya et al, pg 587, col 2), blood brain as well as cellular barriers against the virus, adequate expression, degradation of the vector or the product. Even the use of targeting methods and tissue specific promoters have done little to overcome the numerous obstacles related to gene delivery. Even use of tissue specific promoters and capsids targeting has not successfully overcome these obstacles. Taken together with the large breadth of target tissues and diseases claimed, in light of the difficulties to overcome even one of these barriers, one could not perform the full breadth of the claims.
	Reliance on animal models is not predictive of clinical outcome. This has been complicated by the inability to extrapolate delivery methods in animals with those in humans or higher animals. Mingozzi and High (Blood 122(1): 23-36, 2013) demonstrate that the human findings are not recapitulated from the animal studies (page 26, col 2, “it seemed logical that one could model the human immune response in these animals, but multiple attempts to do so have also failed”). Hence, lessons learned from small animals such as the mice studies could not recapitulate the ability to deliver adequately in humans. Kattenhorn et al (Human Gene Therapy 27(12): 947-961, November 28, 2016) taught concerns for translation lead to extensive analysis of the effects on clinical use. The use of AAV after initial promising results went on hiatus (pg 947, col. 2, “clinical hiatus in the field”) as the animal models were deficient (pg 953, col. 2, “Although animal models predicted many aspects of the human immune response…, they largely failed to predict responses to AAV capsid”; “Work done in nonhuman primates has not met with any additional success”). This emphasizes that the challenge in humans is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. Eventually, the use of AAV is serotype-dependent (e.g. pg 950, col. 1), organ and concentration dependent. The inability to develop an adequate means of overcoming humoral responses, neutralizing antibody, inactivation of transgene expression, shedding and refractory cells limits the successful means by which the nucleic acid can be administered. 
Acland et al (U.S. 2004/0022766) is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:

(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031]. 
Acland et al disclosed [0057] “[T]he use of subretinal injection as the route of delivery is a critical component of this method, as intravitreal administration does not enable the same therapeutic effects. The vector and carrier cannot diffuse across the multiple cell layers in the retina to reach the RPE, when intravitreal injection is used. Similarly, intravenous delivery is unacceptable because the material does not penetrate the blood-brain (blood-retina) barrier. Because the virus does not diffuse well, topical administration is similarly not preferred for this method.”

The Existence of Working Examples and The Amount of Direction Provided by the Inventor
The specification generically discloses the rAAV vector may be administered at a dosage of 1x10^9 to 1x10^15 genome copies (pg 31, lines 10-11) and 1x10^7 to 1x10^15 vector genomes per eye (pg 32, line 19). The specification discloses the volume of the carrier may be a volume of 25 to about 1000 microliters (pg 33, line 15).
However, the specification fails to disclose a nexus between the dosage and/or volume of the rAAV vector encoding the LCA5 transgene that is to be administered intravascularly, intravenously, topically, subcutaneously, intradermally, or intramuscularly so as to necessarily and predictably achieve a real-world, clinically meaningful treatment of LCA in a subject, thereby restoring visual function. 
The specification fails to disclose, for example, intradermal administration of 1x10^9 rAAV particles so as to necessarily and predictably achieve a real-world, clinically meaningful treatment of LCA in a subject, thereby restoring visual function. 
The specification fails to disclose, for example, intravenous administration of 1x10^9 rAAV vector genomes, or even 1x10^13 vector genomes, so as to necessarily and predictably achieve, in each eye, at least 1x10^9 vector genomes, and thereby yielding a real-world, clinically meaningful treatment of LCA in a subject, thereby restoring visual function. 
The specification fails to disclose, for example, intramuscular administration of an undisclosed dosage and/or volume of rAAV vector genomes so as to necessarily and predictably achieve, in each eye, at least 1x10^9 vector genomes to about 1x10^13 vector genomes, and 
Rather, the working example(s) disclose “Subretinal injections” (pg 43, line 1) and “Intravitreal injections” (pg 43, line 5). See also Table 1.

The Quantity of Any Necessary Experimentation to Make or Use the Invention
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to demonstrate that the broadly claimed genus of rAAV serotypes may be administered by the broadly encompassed administration routes so as to necessarily and predictably achieve a real-world, clinically meaningful therapeutic result treating LCA with the LCA5 gene therapy, thereby restoring visual function. 
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification intravitreal or subretinal administering the AAV vector encoding full-length human Lebercilin (LCA5) to the larger genus of administration routes and rAAV dosages reasonably encompassed by the claims. Neither the specification nor the claims provide the appropriate nucleic acid vector or viral dosage to be administered in the plurality of possible intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intramuscular, intrarectal, intravaginal, intrathecal, intratracheal, intradermal, or transdermal injection, by oral or nasal administration means that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result to treat retinal disease and photoreceptor loss present in Leber Congenital Amaurosis blinding disease. 

The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to a method of treating a subject having LCA comprising the step of administering subretinally or intravitreally at least 1x10^9 vector genomes per eye of an rAAV comprising a promoter operably linked to a nucleic acid sequence encoding a human Lebercilin (LCA5), is proper. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10. 	Claim(s) 3, 6-14, 22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acland et al (U.S. 2004/0022766).
With respect to Claim 3, Acland et al is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031];
(d) an AAV 3' ITR [0054]. 
With respect to Claim 6, Acland et al disclosed wherein the rAAV capsid may be AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [0023]. 
With respect to Claim 7, Acland et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0041].
With respect to Claim 8, Acland et al disclosed wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0054].
With respect to Claim 9, Acland et al disclosed wherein the vector genome further comprises a polyA [0037].
With respect to Claim 10, Acland et al disclosed wherein the vector genome further comprises an intron [0041].
With respect to Claim 11, Acland et al disclosed wherein the vector genome further comprises further comprising an enhancer [0041].
With respect to Claim 12, Acland et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0056].
With respect to Claim 13, Acland et al disclosed an aqueous suspension suitable for administration to an LCA patient [0016] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([0077], e.g. 2x10^11 infectious particles/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
With respect to Claim 14, Acland et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [0077].
With respect to Claim 22, Acland et al disclosed a method of treating a subject ([0057], human patient) having LCA [0016] with the rAAV.
With respect to Claim 24, Acland et al disclosed wherein the rAAV is administered subretinally or intravitreally [0077].
With respect to Claim 25, Acland et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([0077], 2x10^11 infectious particles, volume of about 0.15ml (syn. 150 microliters), thereby restoring visual function in said subject.
Thus, Acland et al anticipate the claims. 

11. 	Claim(s) 3, 6-7, 9-14, 16, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al (WO 16/019364; published February 4, 2016; Applicant’s own work not cited in an IDS).
With respect to Claim 3, Lewis et al is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [00138], and a vector genome packaged therein, said vector genome comprising:

(b) a promoter;
(c) a coding sequence encoding a human Lebercilin (e.g. claims 21-22);
(d) an AAV 3' ITR ([00132], as illustrated in Figure 9A), 
wherein said LCA5 nucleic acid may be codon-optimized for expression in human cells [0079, 124, 160]. 
With respect to Claim 6, Lewis et al disclosed wherein the rAAV capsid may be AAV9, AAV8, AAV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [00138]. 
With respect to Claim 7, Lewis et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0081].
With respect to Claim 9, Lewis et al disclosed wherein the vector genome further comprises a polyA (e.g. Table 1, Figure 1a).
With respect to Claim 10, Lewis et al disclosed wherein the vector genome further comprises an intron (e.g. Table 1, Figure 1a).
With respect to Claim 11, Lewis et al disclosed wherein the vector genome further comprises further comprising an enhancer (e.g. Table 1, Figure 1a).
With respect to Claim 12, Lewis et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [00145, 147, 160].
With respect to Claim 13, Lewis et al disclosed an aqueous suspension suitable for administration to an LCA patient [00162] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([00148], e.g. 5x10^12 vector genomes/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
With respect to Claim 14, Lewis et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [00149].
With respect to Claim 16, Lewis et al disclosed wherein the rAAV capsid is an AAV7m8 capsid [00138].
With respect to Claim 22, Lewis et al disclosed a method of treating a subject ([00145], human patient) having LCA [00162] with the rAAV.
With respect to Claim 23, Lewis et al disclosed wherein the rAAV is delivered about 1x10^9 to about 1x10^13 vector genomes per eye (vg/eye) in an aqueous suspension ([00148], e.g. 5x10^12 vector genomes/eye).
With respect to Claim 25, Lewis et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([00148], 5x10^12 GC, volume of about 0.1ml (syn. 100 microliters), thereby restoring visual function in said subject.
With respect to Claim 24, Lewis et al disclosed wherein the rAAV is administered subretinally or intravitreally [00149].
Thus, Lewis et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12. 	Claims 3, 6-14, 16, and 22-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Acland et al (U.S. 2004/0022766) in view of Lewis et al (WO 16/019364; published February 4, 2016; Applicant’s own work not cited in an IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue
With respect to Claims 3 and 22, Acland et al is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031];
(d) an AAV 3' ITR [0054]. 
Acland et al disclosed a method of treating a subject ([0057], human patient) having LCA [0016] with the rAAV.

Acland et al do not disclose wherein the rAAV is delivered about 1x10^9 to about 1x10^13 vector genomes per eye (vg/eye) in an aqueous suspension. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 22-23, Lewis et al is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [00138], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin (e.g. claims 21-22);
(d) an AAV 3' ITR ([00132], as illustrated in Figure 9A), 
wherein said LCA5 nucleic acid may be codon-optimized for expression in human cells [0079, 124, 160]. 
Lewis et al disclosed a method of treating a subject ([00145], human patient) having LCA [00162] with the rAAV.
With respect to Claim 23, Lewis et al disclosed wherein the rAAV is delivered about 1x10^9 to about 1x10^13 vector genomes per eye (vg/eye) in an aqueous suspension ([00148], e.g. 5x10^12 vector genomes/eye).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, and gene therapy. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Acland et al to comprise the step of administering about 1x10^9 to about 1x10^13 vector genomes per eye, as disclosed by Lewis et al, with a reasonable expectation of success, the artisan being motivated to do so because Acland et al successfully demonstrated the administration of about 2x10^10 infectious rAAV particles to the eye [0077], and Lewis et al disclosed and successfully demonstrated the administration of at least 1x10^9 vector genomes/eye [00221]. Those of ordinary skill in the art would have immediately recognized that vector genomes directly relates to the presence rAAV particles comprising the therapeutic transgene of interest. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, Acland et al disclosed wherein the rAAV capsid may be AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [0023]. 
Lewis et al disclosed wherein the rAAV capsid may be AAV9, AAV8, AAV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [00138]. 
With respect to Claim 7, Acland et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0041].
Lewis et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0081].
With respect to Claim 8, Acland et al disclosed wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0054].
With respect to Claim 9, Acland et al disclosed wherein the vector genome further comprises a polyA [0037].
Lewis et al disclosed wherein the vector genome further comprises a polyA (e.g. Table 1, Figure 1a).
With respect to Claim 10, Acland et al disclosed wherein the vector genome further comprises an intron [0041].
Lewis et al disclosed wherein the vector genome further comprises an intron (e.g. Table 1, Figure 1a).
With respect to Claim 11, Acland et al disclosed wherein the vector genome further comprises further comprising an enhancer [0041].
Lewis et al disclosed wherein the vector genome further comprises further comprising an enhancer (e.g. Table 1, Figure 1a).
With respect to Claim 12, Acland et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0056].
Lewis et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [00145, 147, 160].
With respect to Claim 13, Acland et al disclosed an aqueous suspension suitable for administration to an LCA patient [0016] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([0077], e.g. 2x10^11 infectious particles/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:

(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
Lewis et al disclosed an aqueous suspension suitable for administration to an LCA patient [00162] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([00148], e.g. 5x10^12 vector genomes/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
With respect to Claim 14, Acland et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [0077].
Lewis et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [00149].
With respect to Claim 16, Lewis et al disclosed wherein the rAAV capsid is an AAV7m8 capsid [00138].
With respect to Claim 22, Acland et al disclosed a method of treating a subject ([0057], human patient) having LCA [0016] with the rAAV.
Lewis et al disclosed a method of treating a subject ([00145], human patient) having LCA [00162] with the rAAV.
With respect to Claim 24, Acland et al disclosed wherein the rAAV is administered subretinally or intravitreally [0077].
Lewis et al disclosed wherein the rAAV is administered subretinally or intravitreally [00149].
With respect to Claim 25, Acland et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([0077], 2x10^11 infectious particles, volume of about 0.15ml (syn. 150 microliters), thereby restoring visual function in said subject.

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

13. 	Claims 4, 6, 8, 12, 14, and 23-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Acland et al (U.S. 2004/0022766) in view of Lewis et al (WO 16/019364; published February 4, 2016; Applicant’s own work not cited in an IDS), as applied to Claims 3, 6-14, 16, and 22-25 above, and in further view of Banfi et al (U.S. 2016/0022836; published January 28, 2016). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue
Neither Acland et al nor Lewis et al disclose wherein the nucleotide sequence encoding LCA5 is at least 70% identical to instant SEQ ID NO:2. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 4, Banfi et al is considered relevant prior art for having disclosed rAAV vectors [0043, 92] comprising a nucleotide sequence encoding LCA5 [0047, 52], said nucleotide sequencing being 99.8% identical to instant SEQ ID NO:2 (search results available in SCORE), differing only at two positions, shown below:

Qy   1 ATGGGGGAAAGAGCAGGAAGTCCAGGTACTGACCAAGAAAGAAAGGCAGGCAAACACCAT 60
       |||||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db   1 ATGGGGGAAAGAGCAGGAAGTCCAGGTACTGATCAAGAAAGAAAGGCAGGCAAACACCAT 60

Qy 181 CATCACCAAGCCCCTCGGAAACCAAGCCCCAAGGGTCTACCAAACAGAAAGGGAGTCCGA 240
       ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db 181 CATCACCAAGCCCCTCGGAAACCAAGCCCTAAGGGTCTACCAAACAGAAAGGGAGTCCGA 240


Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first LCA5 transgene, as taught by Acland et al and/or Lewis et al, with a second LCA5 transgene at least 70% identical to instant SEQ ID NO:2, as disclosed by Banfi et al, in a rAAV expression vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first LCA5 transgene with a second LCA5 transgene at least 70% identical to instant SEQ ID NO:2 in a rAAV expression vector because Banfi et al disclosed the use of an LCA5 transgene that is at least 99.8% identical to instant SEQ ID NO:2, differing from instant SEQ ID NO:2 at only 2 positions, said rAAV encoding LCA5 transgene being used in a method of treating LCA in a subject. The ordinary artisan would be reasonably motivated to use an art-recognized LCA5 nucleotide sequence. 
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. The instant specification fails to disclose an element of criticality for the two, disparate, nucleotides that differ between instant SEQ ID NO:2 and the LCA5 transgene of Banfi et al. 
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, Acland et al disclosed wherein the rAAV capsid may be AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [0023]. 
Lewis et al disclosed wherein the rAAV capsid may be AAV9, AAV8, AAV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [00138]. 
Banfi et al disclosed wherein the rAAV capsid AAV2 and/or AAV8 [0108, 123].
With respect to Claim 7, Acland et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0041].
Lewis et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0081].
Banfi et al disclosed the use of a CMV promoter operably linked to the transgene [0108].
With respect to Claim 8, Acland et al disclosed wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0054].
Banfi et al disclosed the use of the pAAV2.1 vector [0108], which naturally comprises AAV 5’ ITR and/or AAV 3’ ITR is from AAV2.
With respect to Claim 9, Acland et al disclosed wherein the vector genome further comprises a polyA [0037].
Lewis et al disclosed wherein the vector genome further comprises a polyA (e.g. Table 1, Figure 1a).
With respect to Claim 10, Acland et al disclosed wherein the vector genome further comprises an intron [0041].

With respect to Claim 11, Acland et al disclosed wherein the vector genome further comprises further comprising an enhancer [0041].
Lewis et al disclosed wherein the vector genome further comprises further comprising an enhancer (e.g. Table 1, Figure 1a).
With respect to Claim 12, Acland et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0056].
Lewis et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [00145, 147, 160].
Banfi et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutically acceptable carrier or excipient suitable for delivery to the eye [0077, 93].
With respect to Claim 13, Acland et al disclosed an aqueous suspension suitable for administration to an LCA patient [0016] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([0077], e.g. 2x10^11 infectious particles/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
Lewis et al disclosed an aqueous suspension suitable for administration to an LCA patient [00162] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([00148], e.g. 5x10^12 vector genomes/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and

With respect to Claim 14, Acland et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [0077].
Lewis et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [00149].
Banfi et al disclosed wherein the suspension is suitable for subretinal injection [0092-93].
With respect to Claim 16, Lewis et al disclosed wherein the rAAV capsid is an AAV7m8 capsid [00138].
With respect to Claim 22, Acland et al disclosed a method of treating a subject ([0057], human patient) having LCA [0016] with the rAAV.
Lewis et al disclosed a method of treating a subject ([00145], human patient) having LCA [00162] with the rAAV.
Banfi et al disclosed a method of treating a subject having LCA with the rAAV ([0034], claims 9 and 17).
With respect to Claim 23, Lewis et al disclosed wherein the rAAV is delivered about 1x10^9 to about 1x10^13 vector genomes per eye (vg/eye) in an aqueous suspension ([00148], e.g. 5x10^12 vector genomes/eye).
Banfi et al disclosed wherein the rAAV is delivered about 1x10^9 vector genomes per eye [0113].
With respect to Claim 24, Acland et al disclosed wherein the rAAV is administered subretinally or intravitreally [0077].
Lewis et al disclosed wherein the rAAV is administered subretinally or intravitreally [00149].
Banfi et al disclosed wherein the rAAV is administered subretinally [0092-93].
With respect to Claim 25, Acland et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([0077], 2x10^11 infectious particles, volume of about 0.15ml (syn. 150 microliters), thereby restoring visual function in said subject.
Lewis et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([00148], 5x10^12 GC, volume of about 0.1ml (syn. 100 microliters), thereby restoring visual function in said subject.
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

14. 	Claims 6-12, 14, 17, and 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Acland et al (U.S. 2004/0022766) in view of Lewis et al (WO 16/019364; published February 4, 2016; Applicant’s own work not cited in an IDS), and Banfi et al (U.S. 2016/0022836; published January 28, 2016), as applied to Claims 3-4, 6-14, 16, and 22-25 above, and in further view of Bennett et al (U.S. 2014/0087444; Applicant’s own prior art).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue
Neither Acland et al, Lewis et al, nor Banfi et al disclose wherein expression vector further comprises a CBA exon l and intron of nt 824 to nt 1795 of SEQ ID NO:8.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 17, Bennett et al (Applicant) disclosed rAAV vectors comprising a chimeric CMV enhancer/chicken beta-actin promoter and chicken beta-actin intron operably linked to the transgene of interest, said rAAV “may be employed in vivo to transduce cells of the ….mammalian retina after administration by subretinal injection” [0116], wherein:
said CMV enhancer/chicken beta-actin hybrid enhancer/promoter element comprises instant SEQ ID NO:10, and 
said chicken beta-actin intron comprises nucleotides 824-1795 of SEQ ID NO:8 
(search results available in SCORE).

	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
 comprising nucleotides 824-1795 of SEQ ID NO:8, as disclosed by Bennett et al in an rAAV expression vector with a reasonable expectation of success because those of ordinary skill in the art have long-recognized the use of a chimeric CMV enhancer/chicken beta-actin promoter comprising SEQ ID NO:10 and chicken beta-actin intron comprising nucleotides 824-1795 of SEQ ID NO:8 operably linked to the artisan’s transgene of interest, whereby Applicant (Bennett et al) disclosed that said rAAV comprising said chimeric CMV enhancer/chicken beta-actin promoter comprising SEQ ID NO:10 and chicken beta-actin intron comprising nucleotides 824-1795 of SEQ ID NO:8 operably linked to the artisan’s transgene of interest “may be employed in vivo to transduce cells of the ….mammalian retina after administration by subretinal injection” [0116].
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, Acland et al disclosed wherein the rAAV capsid may be AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [0023]. 
Lewis et al disclosed wherein the rAAV capsid may be AAV9, AAV8, AAV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [00138]. 
Banfi et al disclosed wherein the rAAV capsid AAV2 and/or AAV8 [0108, 123].
Bennett et al disclosed wherein the rAAV capsid may be AAV8, AAV7, AAV6, AaV5, AAV4, AAV3, AAV2, or AAV1 [0084].
With respect to Claim 7, Acland et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0041].
Lewis et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0081].
Banfi et al disclosed the use of a CMV promoter operably linked to the transgene [0108].
Bennett et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence (supra).
With respect to Claim 8, Acland et al disclosed wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0054].
Banfi et al disclosed the use of the pAAV2.1 vector [0108], which naturally comprises AAV 5’ ITR and/or AAV 3’ ITR is from AAV2.
Bennett et al disclosed wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0007].
With respect to Claim 9, Acland et al disclosed wherein the vector genome further comprises a polyA [0037].
Lewis et al disclosed wherein the vector genome further comprises a polyA (e.g. Table 1, Figure 1a).
Bennett et al disclosed wherein the vector genome further comprises a polyA [0007].
With respect to Claim 10, Acland et al disclosed wherein the vector genome further comprises an intron [0041].
Lewis et al disclosed wherein the vector genome further comprises an intron (e.g. Table 1, Figure 1a).
Bennett et al disclosed wherein the vector genome further comprises an intron (supra).
With respect to Claim 11, Acland et al disclosed wherein the vector genome further comprises further comprising an enhancer [0041].
Lewis et al disclosed wherein the vector genome further comprises further comprising an enhancer (e.g. Table 1, Figure 1a).

With respect to Claim 12, Acland et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0056].
Lewis et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [00145, 147, 160].
Banfi et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutically acceptable carrier or excipient suitable for delivery to the eye [0077, 93].
Bennett et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0116].
With respect to Claim 13, Acland et al disclosed an aqueous suspension suitable for administration to an LCA patient [0016] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([0077], e.g. 2x10^11 infectious particles/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
Lewis et al disclosed an aqueous suspension suitable for administration to an LCA patient [00162] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([00148], e.g. 5x10^12 vector genomes/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
With respect to Claim 14, Acland et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [0077].
Lewis et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [00149].
Banfi et al disclosed wherein the suspension is suitable for subretinal injection [0092-93].
Bennett et al disclosed wherein the suspension is suitable for subretinal injection [0116].
With respect to Claim 16, Lewis et al disclosed wherein the rAAV capsid is an AAV7m8 capsid [00138].
With respect to Claim 22, Acland et al disclosed a method of treating a subject ([0057], human patient) having LCA [0016] with the rAAV.
Lewis et al disclosed a method of treating a subject ([00145], human patient) having LCA [00162] with the rAAV.
Banfi et al disclosed a method of treating a subject having LCA with the rAAV ([0034], claims 9 and 17).
With respect to Claim 23, Lewis et al disclosed wherein the rAAV is delivered about 1x10^9 to about 1x10^13 vector genomes per eye (vg/eye) in an aqueous suspension ([00148], e.g. 5x10^12 vector genomes/eye).
Banfi et al disclosed wherein the rAAV is delivered about 1x10^9 vector genomes per eye [0113].
With respect to Claim 24, Acland et al disclosed wherein the rAAV is administered subretinally or intravitreally [0077].
Lewis et al disclosed wherein the rAAV is administered subretinally or intravitreally [00149].
Banfi et al disclosed wherein the rAAV is administered subretinally [0092-93].
Bennett et al disclosed wherein the rAAV is administered subretinally [0116].
With respect to Claim 25, Acland et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([0077], 2x10^11 infectious particles, volume of about 0.15ml (syn. 150 microliters), thereby restoring visual function in said subject.

Bennett et al disclosed wherein said rAAV is administered subretinally at a dosage of 1x10^11 to 1x10^13 virus particles [0116].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


15. 	Claims 3, 6, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-14 of Lewis et al (U.S. Patent No. 10,392,622). Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 3, ‘622 claims (claims 1-3) a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid, and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin (e.g. claims 12-13);
(d) an AAV 3' ITR.
With respect to Claim 6, ‘622 claims (claim 3) wherein the rAAV capsid may be AAV9, AAV8, AV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof. 
With respect to Claim 9, ‘622 claims (claim 1) wherein the vector genome further comprises a polyA.
With respect to Claim 11, ‘622 claims (claim 14) wherein the vector genome further comprises further comprising an enhancer.
Thus, the instant claims are anticipated by and/or obvious variants of the patented ‘622 claims.

16. 	Claims 3, 6-14, 22, and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-14 of Lewis et al (U.S. Patent No. 10,392,622), as applied to Claims 3, 6, 9, and 11 above, and in further view of Acland et al (U.S. 
‘622 does not claim wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2. However, prior to the effective filing date of the instantly claimed invention, Acland et al (co-author to instant inventor Jean Bennet) is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031];
(d) an AAV 3' ITR [0054], 
wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0054].
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first 5’ ITR and/or 3’ ITR serotype of an rAAV vector, as disclosed by Lewis et al, with a second 5’ ITR and/or 3’ ITR serotype of an rAAV vector, to wit, AAV2 serotype as disclosed by Acland et al with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first 5’ ITR and/or 3’ ITR serotype of an rAAV vector, as disclosed by Lewis et al, with a second 5’ ITR and/or 3’ ITR serotype of an rAAV vector, to wit, AAV2 serotype as disclosed by Acland et al because Applicant previously disclosed that the LCA5 transgene may be encoded in rAAV expression vectors comprising AAV2 5’ and 3’ ITRs.
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, ‘622 claims (claim 3) wherein the rAAV capsid may be AAV9, AAV8, AV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof. 
Acland et al disclosed wherein the rAAV capsid may be AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [0023]. 
With respect to Claim 7, Acland et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0041].
With respect to Claim 9, ‘622 claims (claim 1) wherein the vector genome further comprises a polyA.
Acland et al disclosed wherein the vector genome further comprises a polyA [0037].
With respect to Claim 10, Acland et al disclosed wherein the vector genome further comprises an intron [0041].
With respect to Claim 11, ‘622 claims (claim 14) wherein the vector genome further comprises further comprising an enhancer.
Acland et al disclosed wherein the vector genome further comprises further comprising an enhancer [0041].
With respect to Claim 12, Acland et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0056].
With respect to Claim 13, Acland et al disclosed an aqueous suspension suitable for administration to an LCA patient [0016] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([0077], 
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
With respect to Claim 14, Acland et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [0077].
With respect to Claim 22, Acland et al disclosed a method of treating a subject ([0057], human patient) having LCA [0016] with the rAAV.
With respect to Claim 24, Acland et al disclosed wherein the rAAV is administered subretinally or intravitreally [0077].
With respect to Claim 25, Acland et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([0077], 2x10^11 infectious particles, volume of about 0.15ml (syn. 150 microliters), thereby restoring visual function in said subject.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious variant of ‘622 claims. 

Citation of Relevant Prior Art
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GenBank Accession AF334827 (2002) teaches a commercially available cloning vector, pTurbo-Cre, comprising a chimeric CMV enhancer/chicken beta-actin promoter and chicken beta-actin intron, wherein:
said CMV enhancer/chicken beta-actin hybrid enhancer/promoter element comprises instant SEQ ID NO:10, and 
said chicken beta-actin intron comprises nucleotides 824-1795 of SEQ ID NO:8 


GenBank Accession GU299216 (2010) teaches a commercially available cloning vector, pCAGGS-T7, comprising a chimeric CMV enhancer/chicken beta-actin promoter and chicken beta-actin intron, wherein:
said CMV enhancer/chicken beta-actin hybrid enhancer/promoter element comprises instant SEQ ID NO:10, and 
said chicken beta-actin intron comprises nucleotides 824-1795 of SEQ ID NO:8 
(search results available in SCORE).

Thus, those of ordinary skill in the art have long-recognized expression vectors comprising a chimeric CMV enhancer/chicken beta-actin promoter and chicken beta-actin intron, wherein:
said CMV enhancer/chicken beta-actin hybrid enhancer/promoter element comprises instant SEQ ID NO:10, and 
said chicken beta-actin intron comprises nucleotides 824-1795 of SEQ ID NO:8 being operably linked to the artisan’s gene of interest.

	Chung et al (Invest. Ophthalmol. & Vis. Sci. 54(15): ARVO Annual Meeting Abstract, 2710, 2013; Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught an rAAV serotype 2 vector comprising a chicken beta-actin promoter operably linked to Lebercilin, said rAAV vector being encapsidated in AAV9 capsid serotype (AAV2/9) and being used in a method to treat LCA in a subject. 

Conclusion
18. 	Claims 1-2 are allowed. 
	Claims 5 and 15 are objected to for reciting allowable subject matter, but being dependent upon a rejected claim. 
	Claims 3-4, 6-14, 16-17, and 22-25 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633